Voya Law Department J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.mcmurdie@voya.com December 11, 2014 U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Pre-Effective Amendment No. 2 to Registration Statement on Form N-4 Prospectus Title: Voya PotentialPLUS Annuity File Nos. 333-196391 and 811-05626 Ladies and Gentlemen: Separate Account B of Voya Insurance and Annuity Company, Registrant, and Directed Services LLC, as principal Underwriter, hereby request acceleration of the above Registration Statement to December 12, 2014, in accordance with Rule 461 of the Securities Act of 1933. Please call or email me with questions or comments. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Senior Counsel Windsor Site One Orange Way, C2N Windsor, CT 06095 Voya Services Company
